Citation Nr: 0826297	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-03 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of 
sialadenitis and sialolithiasis, status post excision of the 
right submandibular gland and complex excision of stone from 
right submandibular duct with residual scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty from June 1979 to March 
1986.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Denver, Colorado 
(the RO).

Procedural history

In an October 2002 rating decision, the RO denied service 
connection for status post excision of a stone in the right 
salivary gland with a residual scar (claimed as a lump in the 
neck). The veteran perfected an appeal of that denial.

In September 2006, the veteran presented testimony at a 
hearing held at the RO before the undersigned Veterans Law 
Judge. A transcript of that hearing has been associated with 
the veteran's VA claims folder.

In January 2007, the Board remanded this issue for additional 
evidentiary development.  This will be discussed in greater 
detail below.  In March 2008, the VA Appeals Management 
Center (AMC) issued a supplemental statement of the case 
(SSOC) which continued to deny the veteran's claim.  The 
veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

Issues not on appeal

In its January 2007 decision, the Board denied the veteran's 
claim of entitlement to an increased disability rating for 
his service-connected bilateral hearing loss.  
That issue has therefore been resolved, and it will be 
discussed no further herein. 

In the Introduction to the Board's January 2007 decision, 
reference was made to a number of other issues which had been 
raised by the veteran but which were not then in appellate 
status.  See the Board's January 9, 2007 decision, pages 2-4.  
None of those issues has since attained appellate status.  
The only issue on appeal is that stated on the first page of 
this decision and discussed below. 


FINDINGS OF FACT

1.  A salivary gland disorder was initially diagnosed in 
2001.

2.  A preponderance of the competent medical evidence of 
record does not indicate that any nexus exists between the 
veteran's current salivary gland disability and his military 
service. 


CONCLUSION OF LAW

Residuals of sialadenitis and sialolithiasis, status post 
excision of the right submandibular gland and complex 
excision of stone from right submandibular duct with residual 
scar were not incurred in military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for residuals of 
sialadenitis and sialolithiasis, status post excision of the 
right submandibular gland and complex excision of stone from 
right submandibular duct with residual scar.  For the sake of 
simplicity, the Board will refer to this as a salivary gland 
disorder. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this issue in January 2007.  The Board's remand instructions 
were as follows:

. . . this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA must arrange for review of the file by an 
appropriately qualified physician. The reviewer should 
provide an opinion as to the following: (1) whether the 
findings noted in the December 4, 1984 service medical 
record involved the salivary gland; and (2) if the 
answer to question (1) is yes, whether it is as least as 
likely as not that the current salivary gland disability 
is related to such findings noted in service; and (3) 
regardless of the answers to the previous questions, 
whether the veteran's current salivary gland disability 
is as least as likely as not related to his military 
service. If the reviewer deems it to be necessary, the 
veteran should undergo physical examination. A report 
should be prepared and associated with the veteran's VA 
claims folder.

2. Thereafter, VBA must readjudicate the issue remaining 
on appeal. If the decision remains unfavorable to the 
veteran, a supplemental statement of the case (SSOC) 
should be prepared. The veteran and his representative 
should be provided with the SSOC and an appropriate 
period of time should be allowed for response.

In February 2008, the veteran's file was reviewed by a VA 
dentist, who prepared a report which was responsive to the 
Board's remand instructions.  That opinion will be discussed 
below.  In March 2008, the AMC issued a SSOC.

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United 
States Court of Appeals for Veterans Claims (the Court) held 
that where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.

The Board is of course cognizant that the file was reviewed 
by a dentist, not a physician.  Considering the nature of the 
claimed disability, review by a dentist appears to be more 
appropriate.  In any event, the Board's remand instructions 
as to the specifics of the opinion were followed.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) [holding that there 
was no Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination more than substantially complied with the 
Board's remand order].    

The VCAA

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter sent in June 
2002 which was specifically intended to address the 
requirements of the VCAA.  [The Board observes that the June 
17, 2002 VCAA letter referred to a "lump in neck"; however, 
other documents in the file, such as the October 2002 rating 
decision and the January 2004 SOC, make it clear that this 
refers to the salivary gland disorder.]  That letter informed 
the veteran of the evidence necessary to establish service 
connection.  Specifically, the veteran was informed that the 
evidence must show an injury or disease which began in 
military service; a current disability; and a relationship 
between the two.  See the June 17, 2002 VCAA letter, pages 1-
2.  Accordingly, the veteran was informed of the information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the June 2002 VCAA letter to identify 
or submit evidence showing that his claimed disability began 
during military service, as well as evidence showing medical 
treatment after service and medical evidence showing a 
possible relationship between his disability and a condition 
or incident during active military service.  

An August 2006 letter specifically requested of the veteran: 
"If you have any additional information or evidence or 
information that you have not previously told us about or 
given to us . . . please tell us or give us that evidence e 
as soon as possible."  This request complies with the "give 
us everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b) in that the RO informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim. 
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
existence of a disability, are not at issue.  Moreover, the 
veteran was clearly informed as to element (3) in the June 
2002 VCAA letter, discussed above.  Furthermore, the RO 
specifically addressed elements (4) and (5) in an August 2006 
letter.  Moreover, because the veteran's claims are being 
denied, elements (4) and (5) are moot.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. 
The evidence of record includes VA and private medical 
records and reports of April 1998, September 2002 and 
February 2008 VA examinations.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2007). 
In that regard, the veteran presented oral testimony at a 
hearing at the RO in September 2006 before the undersigned 
Veterans Law Judge, a transcript of which has been associated 
with the veteran's claims file.  His accredited 
representative has presented additional written argument in 
the form of a post-remand brief date July 10, 2008.

Accordingly, the Board will proceed to a decision on the 
merits as to this issue.

Pertinent law and regulations

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007; see 
also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  See 38 C.F.R. § 3.303(b) (2007).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2007); see also Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

With respect to Hickson element (1), current disability, 
although a salivary gland disorder, as such, appears to have 
been corrected by surgery, it appears that there is a 
resulting surgical scar.  See the rep[ort of the September 
2002 VA examination.  Element (1) has therefore been met.

Turning to element (2), in-service disease or injury, there 
is no evidence of either a salivary gland disease or injury 
in service.  It appears that a salivary gland disorder was 
initially medically identified in 2001, approximately 15 
years after the veteran left military service in 1986.  
Significantly, a VA general medical examination in April 1998 
was pertinently normal.   

The veteran has pointed to a December 1984 service medical 
treatment record which refers to a sore throat and ear pain.  
However, there is nothing in that report or elsewhere in the 
service medical treatment reports which specifically 
suggested  that the salivary gland was involved, and there is 
no competent post-service  medical evidence which suggests 
that such was the case.  The VA dentist in February 2008 
specifically declined to do so.

The Board is of course aware that its January 2007 remand may 
be interpreted as indicating that it believed that Hickson 
element (2) had been satisfied.  However,   
the Board made no specific finding; instead, it merely sated 
that it could not "discount the veteran's contention out of 
hand."  In light of the subsequent development, which still 
does not show any salivary gland disease in service, the 
Board finds that the veteran's contention that such existed 
is not competent medical evidence and is therefore entitled 
to no weight of probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].     

In short, the Board finds that Hickson element (2) has not 
been satisfied, and the claim fails on that basis alone.

Finally, with respect to element (3), medical nexus evidence, 
the only competent medical opinion of record is that of the 
VA dentist in February 2008, which was obtained pursuant to 
the Board's January 2007 remand.  That opinion is not 
favorable to the veteran's claim.  After review of the file, 
the VA dentist stated that it was not as likely as not that 
the veteran's salivary gland disability was related to his 
military service [to include the December 1984 episode of 
sore throat and right ear pain, which was specifically noted 
by the examiner].   

There is of record a brief statement from B.E.K., M.D. dated 
in May 2003.  
That statement reads in its entirety:  "[The veteran] has a 
history of sialadentis and sialolithiasis that, per patient's 
history, dates back to 1984.  Eventually this led to 
submandibular gland excision."  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

In this case, it does not appear that Dr. K. reviewed the 
veteran's medical records or examined the veteran.  As such, 
the opinion appears to have been informed by a less than 
accurate presentation of the medical history.  In Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005), the Court reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran if they have been found to be inaccurate or 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion. The May 2003 opinion of Dr. K. therefore is of 
relatively little probative value in light of the pertinent 
negative medical history in service and up to 2001.
  
For these reasons, the Board places relatively little weight 
of probative value on the statement of Dr. K. and places 
greater weight on the opinion of the VA dentist, which was 
based on a review of veteran's entire medical history, 
including the service treatment reports, as well as 
examination of the veteran.

As noted above, to the extent that the veteran himself 
contends that his current disability is related to his 
military service, his lay opinion is entitled to no weight of 
probative value.  See Espiritu, supra.

The veteran in essence is also contending that he had a 
salivary gland problem continuously after service.  
Specifically, he has reported that he had small salivary 
stones after service and that he did not seek medical 
treatment therefor; he contends that he only sought medical 
help when a large salivary stone occurred.

The Board is of course aware of the provisions of 38 C.F.R. 
§ 3.303(b) pertaining to continuity of symptomatology, which 
have been discussed above.  However, in this case there is no 
evidence of salivary problems for a decade and a half after 
the veteran left military service.  Supporting medical 
evidence is required.  See Voerth, supra.

Specifically, a salivary gland disorder was initially 
diagnosed in 2001, many years after service.  See Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]. 
The Board also notes that the veteran did not claim a 
salivary gland disability in his initial claim for VA 
compensation in February 1998.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  
Additionally, as was discussed above the April 1998 VA 
Compensation and Pension examination was pertinently 
negative.
 
Accordingly, in the absence of supporting medical evidence 
service connection may not be established via continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

For those reasons, the Board finds that the veteran's claim 
also fails for lack of evidence of element (3).

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
salivary gland disorder.  The benefit sought on appeal is 
accordingly denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for residuals of 
sialadenitis and sialolithiasis, status post excision of the 
right submandibular gland and complex excision of stone from 
right submandibular duct with residual scar is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


